As filed with the Securities and Exchange Commission on July 26, 2013 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-09447 Jacob Funds Inc. (Exact name of registrant as specified in charter) c/o Jacob Asset Management of New York LLC 653 Manhattan Beach Blvd. #J Manhattan Beach, CA 90266 (Address of principal executive offices) (Zip code) Ryan Jacob c/o Jacob Asset Management of New York LLC 653 Manhattan Beach Blvd. #J Manhattan Beach, CA 90266 (Name and address of agent for service) (424) 237-2164 Registrant's telephone number, including area code Date of fiscal year end: August 31 Date of reporting period:May 31, 2013 Item 1. Schedule of Investments. JACOB INTERNET FUND SCHEDULE OF INVESTMENTS May 31, 2013 (Unaudited) Shares Value COMMON STOCKS - 93.6% Internet - Commerce - 14.6% Bottomline Technologies, Inc.* $ Ctrip.com International Ltd. - ADR*^(a) eBay Inc.* Expedia, Inc. Geeknet, Inc.* Shutterfly, Inc.* Internet - Infrastructure - 51.0% Apple Computer, Inc. athenahealth Inc.*(a) Broadcom Corp. - Class A CEVA, Inc.* Cirrus Logic, Inc.* Cisco Systems, Inc. Cypress Semiconductor Corp.*(a) Ellie Mae, Inc.* Immersion Corp.* InvenSense, Inc.* iPass Inc.* IXIA* LogMeIn, Inc.*(a) Red Hat, Inc.* Salesforce.com, Inc.* SanDisk Corp.* Silicon Image, Inc.* Sourcefire Inc.*(a) Internet - Media - 28.0% Facebook, Inc.* Google Inc.* Jiayuan.com International Ltd. - ADR*^(a) SINA Corp.*^ Tencent Holdings Ltd. (HK) TripAdvisor Inc.* Yahoo! Inc.* Yelp! Inc.* Zynga Inc.*(a) TOTAL COMMON STOCKS (Cost $20,462,808) SHORT TERM INVESTMENT - 9.1% Money Market Fund - 9.1% Fidelity Government Portfolio-Class I, 0.01% (b) TOTAL SHORT TERM INVESTMENT (Cost $3,314,067) Principal Amount INVESTMENTS PURCHASED WITH CASH PROCEEDS FROM SECURITIES LENDING - 0.4% Commercial Paper - 0.4% $ Ottimo Funding LLC, 0.04%, Due 10/25/13(c) TOTAL INVESTMENTS PURCHASED WITH CASH PROCEEDS FROM SECURITIES LENDING (Cost $637,520) TOTAL INVESTMENTS (Cost $24,414,395) - 103.1% LIABILITIES IN EXCESS OF OTHER ASSETS - (3.1)% ) TOTAL NET ASSETS - 100.0% $ * Non Income Producing. ^ U.S. Dollar-denominated foreign security. (a) All or portion of shares are on loan. (b) 7-day yield. (c) Illiquid security fair valued as delegated by the Jacob Funds' Board of Directors. ADR American Depositary Receipt. HK Security denominated in Hong Kong dollars. Value translated into U.S. dollars. Jacob Internet Fund Summary of Fair Value Exposure Investment securities traded on a national securities exchange are valued at their market value determined by their last sales price in the principal market in which these securities are normally traded (except those traded on the NASDAQ National Market and Capital Market exchanges which are valued at the NASDAQ Official Closing Price (“NOCP”)), unless there are no transactions on the valuation date, in which case they are valued at the mean between the closing bid and ask prices. Securities traded over-the-counter are valued at the last reported sales price unless there is no reported sales price, in which case the mean between the closing bid and ask prices is used.Foreign securities, currencies and other assets denominated in foreign currencies are translated into U.S. dollars at at the exchange rate of such currencies. Foreign equity securities are valued at the last sale price at the close of the exchange on which the security is principally traded. Debt securities with maturities of 60 days or less are valued at amortized cost, which approximates market value. Short-term securities with 60 days or less remaining to maturity are, unless conditions indicate otherwise, amortized to maturity based on their cost to a Fund if acquired within 60 days of maturity or, if already held by a Fund on the 60th day, based on the value determined on the 61st day.If amortized cost does not approximate fair value, short-term securities are reported at fair value. Where market quotations are not readily available, are unreliable or when values have been materially affected by events occurring before the close of U.S. markets but after the close of the securities’ primary markets, securities are valued at fair value using procedures approved by the Board of Directors that are designed to determine a security’s fair value. The Fund adheres to fair valuation accounting standards which provides an authoritative definition of fair value and sets out a hierarchy for measuring fair value. These standards require disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period. These standards define fair value as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. The fair value hierarchy is organizedinto three levels based upon the assumptions (referred to as “inputs”) used in pricing the asset or liability. These standards state that “observable inputs” reflect the assumptions market participants would use in pricing the asset or liability based on market data obtained from independent sources and “unobservable inputs” reflect an entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability. Various inputs are used in determining the value of the Internet Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 - Unadjusted quoted prices in active markets for identical assets or liabilities that the Corporation has the ability to access. Level 2 - Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Corporation’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and based on the best information available. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Internet Fund's investments as of May 31, 2013: Level 1 Level 2 Level 3 Total Common Stock Internet - Commerce $ $
